UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1226


ADRIENNE WALKER-PITTMAN,

                Plaintiff - Appellant,

          v.

MARYLAND DEPARTMENT    OF   TRANSPORTATION;    MARYLAND   TRANSIT
ADMINISTRATION,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Catherine C. Blake, Chief District
Judge. (1:14-cv-00202-CCB)


Submitted:   November 30, 2016            Decided:   December 21, 2016


Before GREGORY, Chief Judge, and KING and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John H. Morris, Jr., Baltimore, Maryland, for Appellant. Brian
E. Frosh, Attorney General of Maryland, Jennifer L. Katz, Eric
S. Hartwig, Assistant Attorneys General, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Adrienne Walker-Pittman appeals the district court’s order

granting   the    Maryland    Department       of    Transportation’s              and   the

Maryland   Transportation        Administration’s              motion     to        dismiss

Walker-Pittman’s retaliation and race and gender discrimination

claims, brought pursuant to Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2008 &

Supp. 2016); retaliation and age discrimination claims, brought

pursuant to the Age Discrimination in Employment Act of 1967, as

amended, 29 U.S.C.A. §§ 621 to 634 (West 2008 & Supp. 2016);

retaliation      and   disability        discrimination           claims,           brought

pursuant   to    the   Americans    with       Disabilities        Act,       42    U.S.C.

§§ 12101-12213 (2012), and the Rehabilitation Act of 1973, as

amended, 29 U.S.C.A. §§ 701 to 796l (West 2008 & Supp. 2016);

and unlawful employment practices claims, brought pursuant to

the Maryland Fair Employment Practices Act, Md. Code Ann., State

Gov’t   § 20-606(a)(1)(i)       (West    2014).           We    have    reviewed         the

record and find no reversible error.                Accordingly, we affirm the

district   court’s     order.      See   Walker-Pittman          v.     Md.    Dep’t      of

Transp.,   No.    1:14-cv-00202-CCB          (D.    Md.   Jan.    29,     2015).          We

dispense   with     oral     argument     because         the    facts        and    legal




                                         2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   3